PER CURIAM.
The petition seeking a belated appeal of the order denying in part and dismissing in part defendant’s amended motion for postconviction relief and second amended motion for postconviction relief, rendered on or about February 3, 2016, in Duval County Circuit Court case number 16-2009-CF-004609-AXXX-MA, is granted. Upon issuance of mandate, a copy of this opinion shall be furnished to the clerk of the lower tribunal for treatment as a notice of appeal.
B.L. THOMAS, OSTERHAUS, and • BILBREY, JJ., CONCUR.